Order, Supreme Court, New York County (Debra A. James, J.), entered on or about June 16, 2009, which, to the extent appealed from, granted third-party defendant’s motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
Given that third-party plaintiff Ball, as contractor, retained authority over the work site and actually performed the cleanup and maintenance, third-party defendant subcontractor owed it no duty to maintain the site (Lopez v Consolidated Edison Co. of N.Y., 40 NY2d 605 [1976]). While the subcontractor was liable to indemnify for injury resulting from its own acts or omissions, it was not hable, as a matter of law, for injury manifestly caused by the contractor’s maintenance of a debris pile. Concur—Tom, J.P., Saxe, Renwick, DeGrasse and Richter, JJ.